DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Feb 2021 has been entered.
Response to Arguments
Applicant argues “synchronize the sensors to measure data at the same instant in time is not the same as continuously measuring data” (Page 7 line 1-2).
Applicant's arguments filed 10 Feb 2021 have been fully considered but they are not persuasive.
The examiner disagrees. If two sensors are continuously sampling data, then there would be at least one instance of time where the two sensors are measuring at the same instant in time. The addition of the word ‘synchronize’ is not definitive of a response from a control unit, but rather indicates that sensors are performing some action in relationship with each other.
.
Applicant’s arguments, see page 7 line 6, filed 10 Feb 2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 8, 15, 17, 18 and 20 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dusterhoft et al. (US 20040040707) in view of Alstrin et al. (US 20110208362).
Applicant recites “setting up sensors to constantly collect data is a device configuration, not a control condition because there is nothing actually controlling the collection of data” – (Page 7 line 21).
Applicant's arguments filed 10 Feb 2021 have been fully considered but they are not persuasive. 
The examiner disagrees. How a device is configured to operate would be a control method (whether an independent controller exists or not). The examiner would like to suggest that applicant amend the claim to recite wherein the device responds differently to the either one of two control means, which seems to be lacking the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 2, 4, 5, 8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al. (US 20040040707) in view of Alstrin et al. (US 20110208362).
Regarding claim 1, Dusterhoft discloses 
a sensor array configured *”embedded” or alternatively explained in ¶0129) to be attachable along the production tubing and comprising 
a plurality of sensors (¶0100 – “a plurality of downhole sensors or data acquisition devices #352), wherein each sensor is associated with a unique digital address (¶0105 – “each downhole sensor #352 … has a modem with a unique digital address”) and locatable downhole to continuously capture sensor data at the same instance of time as the other sensors using a synchronization scheme and output the captured sensor data and unique digital address (¶0105 “Each downhole sensor and control device and detector sub has a modem with a unique address from data busses. Thus each modem may communicate individually and directly with the surface controller using its unique address”) under a first control condition (¶0106 – “Generally no signal is sent downhole requesting that the data from the sensors be forwarded to the surface. Instead, it is preferred [however not mandated] that data collected by the downhole devices be constantly communicated to the surface”), and 
cable segments (#144) coupling the sensors to deliver power to the sensors and provide a communication channel to and from the sensors (Fig 9 explained ¶0105 – “the downhole surface communication preferably occur serially over conductors #144”).  
Dusterhoft discloses “Each downhole sensor #352 and control device #358 and detector sub #207 has a modem with a unique address from data busses #376, #378. 
Dusterhoft discloses using digital sensors (¶0106 – “All of this data is in digital form”) that would be considered continuous; and therefore Dusterhoft does not disclose ‘noncontinously capturing sensor data at the same instance of time as the other sensors’, as recited. However as noted before if all sensors are reading data together, there would be at least one instance wherein the plurality of sensors would capture the same data instance.
Alstrin teaches that “network or field bus communication traffic in a distributed 
control architecture gets reduced from the continuous broadcast of digital sensor words and digital manipulation words to the periodic broadcast of state and fault bits”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Alstrin, to modify the broadcasting of Dusterhoft’s data from continuous to non-continuous for the purpose of avoiding data integrity issues and therefore allowing possibly more sensors in the network.
It is noted that this is an apparatus claim, therefore the prior art is only required to comprise the recited elements. It is suggested that the claim recite functional language wherein the distributed network responds from one scheme to the other and possibly back, as supported by the originally filed specification – to better define the invention over the prior art.
claim 2, Dusterhoft of the combination discloses further comprising a control device (#354 – digital signal processor) coupled to the sensor array to power the sensors and receive data from the sensors (¶0065 – “conductors 144 which transmit both power and data” and ¶0068 – “sensors may be also be embedded with the load carrying layers 134 and couple to one or more of the data transmission conductors such as conductors 144”).  
Regarding claim(s) 4 and 5, Dusterhoft of the combination discloses wherein the sensors are configured to draw power from the cable segments in an electrically parallel manner (¶0066 – “Further by employing multiplexing techniques, there is provided a two-way communication or data transmission through conductors 144” and wherein each sensor comprises a conductor (¶0068 – “sensors may … couple to one or more of the data transmission conductors such as conductors 144”) to electrically couple the sensor to the cable segments.  
Regarding claim 8, Dusterhoft of the combination discloses wherein the first control condition comprises a request for sensor data to be captured from the sensors at the same instance in time using the synchronization scheme (interpreted as continuous sending data from at least two sensors), and wherein the second control condition comprises a request for sensor data from a single sensor (“Each downhole sensor #352 and control device #358 and detector sub #207 has a modem with a unique address from data busses #376, #378. Thus each modem may communicate individually and directly with the surface control #54 using its unique address’ - ¶0105).  
 claim(s) 15 and 19, Dusterhoft discloses a method of operating a distributed sensor system (#300) distributed along a production tubing in a wellbore, comprising: 
capturing sensor data with a plurality of sensors (¶0100 – “The system includes a plurality of downhole sensors or data acquisition devices”) in a sensor array at the same instance in time using a synchronization scheme (see note below) under a first control condition (consistently pushing sensor data), wherein the plurality of sensors are disposed at various depths in the wellbore and coupled together via cable segments (#144), and each sensor of the plurality of sensors is associated with a unique digital address (¶0105); 
transmitting the captured sensor data and unique addresses uphole via the cable segments under the first control condition (continually sending); 
Dusterhoft discloses “Each downhole sensor #352 and control device #358 and detector sub #207 has a modem with a unique address from data busses #376, #378. Thus each modem may communicate individually and directly with the surface control #54 using its unique address’ - ¶0105.
It is noted that the applicant is placing weight on the recitation “using a synchronization scheme”. This is to be defined within the claim to narrow the most reasonable interpretation.
Dusterhoft discloses using digital sensors (¶0106 – “All of this data is in digital form”) that would be considered continuous; and therefore Dusterhoft does not disclose ‘noncontinously capturing sensor data at the same instance of time as the other sensors’, as recited. However as noted before if all sensors are reading data together, 
Alstrin teaches that “network or field bus communication traffic in a distributed 
control architecture gets reduced from the continuous broadcast of digital sensor words and digital manipulation words to the periodic broadcast of state and fault bits”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Alstrin, to modify the broadcasting of Dusterhoft’s data from continuous to non-continuous for the purpose of avoiding data integrity issues and therefore allowing possibly more sensors in the network.
Regarding claim(s) 18 and 20, Dusterhoft of the combination discloses wherein the sensor data comprises temperature data, pressure data, or both (¶0100 – “As represented in Fig 9, downhole data acquisition devices 352 include, for example, gamma tool sub, temperature sensor, pressure sensors, load sensor and tilt sensors. It should be appreciated that sensors and control devices may not only include the particular sensors and control devices described above, but the data collection and measurement sensors and control devices well-known in the art.” Further disclosing ¶0095 – “pressure sensor may be any standard pressure sensor such as a strain gage type or quartz crystal type”. 
Claim(s) 3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft and Alstring as applied to claim 1 above, and further in view of Varsamis et al. (US 2008/0224887).
claim 3, the combination of Dusterhoft and Alstring, disclose the system of claim 1; however does not disclose wherein a failure of one of the sensors does not affect the functionality of any other sensor.  
Varsamis teaches wherein a failure of one of the sensors does not affect the functionality of any other sensor, specifically disclosing “any sensor pod that self determines that it is malfunctioning, will engage its communications bypass relay so that it will be ‘skipped’ in the data transfer process and allow that the rest of the sensor pods below it to still transfer their data up the array” - ¶0033.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Varsamis, to modify the data transfer path to bypass malfunctioning sensors for the purpose of retaining good sensor data on the far side of the any non-functional sensors (i.e. unlike the typical Christmas strings of lights when one light goes out, the whole string fails to light up).
Regarding claim(s) 6, 7 and 9, the combination of Dusterhoft and Alstring disclose (¶0100 – “as represented in Fig 9, downhole data acquisition devices 352 include, for example, gamma tool sub, temperature sensor, pressure sensors, load sensor and tilt sensors. It should be appreciated that sensors and control devices may not only include the particular sensors and control devices described above, but other data collection and measurement sensors and control devices well known in the art.” Further disclosing ¶0095 – “pressure sensor may be any standard pressure sensor such as a strain gage type or quartz crystal type”.
Claim(s) 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin, Jr (USP 6,279,392) in view of Dusterhoft and Alstrin.
 claim 10, Shahin discloses a method of deploying a distributed sensor system downhole in a well, comprising: 
providing a prefabricated sensor line (Col 3 line 33 – “multi-line cable #18a arrives for installation spooled”), the prefabricated sensor line comprising a sensor array comprising a plurality of sensors (Col 1 line 42-44) coupled together via cable segments (Fig 1), 
coupling the prefabricated sensor line to a first production tubing; lowering the first production tubing into the well; 
coupling the prefabricated sensor line to a second production tubing; 
coupling the second production tubing to the first production tubing; and 
lowering the second production tubing into the well.  
It is noted that the install wellbore tubulars are made of multiple tubulars threaded end to end, run to the length of the wellbore and the sensor array would need to be attached to each of these tubulars as the drillstring is lowered into the wellbore, as explained Col 3 line 50-55.
Shahin does not disclose wherein each sensor is associated with a unique digital address and locatable downhole to noncontinuously capture sensor data at the same instance of time as the other sensors using a synchronization scheme and output the captured sensor data and unique digital address under a first control condition, and wherein a single sensor of the plurality of sensors is configured to capture sensor data independently and output the independently captured sensor data under a second control condition that is different from the first control condition. 

wherein a single sensor of the plurality of sensors is configured (interpreted as capable) to capture sensor data independently and output the independently captured sensor data under a second control condition (independently queried explained ¶0105 – “each modem [and sensor] may communicate individually and directly with the surface controller”) that is different from the first control condition.
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the teaching of Dusterhoft, to modify the method of Shahin to couple the prefabricated sensor line to a control system for the purpose of collecting downhole data in a useful, robust and effective method.
Alstrin teaches that “network or field bus communication traffic in a distributed 
control architecture gets reduced from the continuous broadcast of digital sensor words and digital manipulation words to the periodic broadcast of state and fault bits”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Alstrin, to modify the broadcasting of combination’s data from continuous to non-continuous for the purpose 
Regarding claim 11, Dusterhoft of the combination discloses further comprising: coupling the prefabricated sensor line to a control system (#354 – digital signal processor); and providing power to the plurality of sensors (¶0065 – “conductors 144 which transmit both power and data’ and ¶0068 – “sensors may also be embedded with the load carrying layers 134 and coupled to one or more of the data transmission conductors such as conductors 144”) from the control system.  
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the teachings of Dusterhoft, to modify the method of Shahin to couple the prefabricated sensor line to a control system and provide power to the plurality of sensors from the control system for the purpose of minimizing installing the sensor array downhole and convenient method to power the individual sensors.
Regarding claim(s) 13 and 14, Dusterhoft of the combination discloses ¶100 – “As represented in Fig 9, downhole data acquisition devices 352 include, for example, gamma tool sub, temperature sensor, pressure sensors, load sensor and tilt sensors. It should be appreciated that sensors and control devices may not only include the particular sensors and control devices described above, but other data collection and measurement sensors and control devices well known in the art’. Further disclosing ¶0095 –“pressure sensor may be any standard pressure sensor such as a strain gage type of quartz crystal type”.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shahin and Dusterhoft as applied to claim 10 above, and further in view of Varsamis.
Regarding claim 12, the combination discloses the method of claim 10; however does not disclose wherein the failure of one of the plurality of sensors does not affect the functionality of any other sensor in the plurality of sensors.  
Varsamis teaches wherein a failure of one of the sensors does not affect the functionality of any other sensor, specifically disclosing “any sensor pod that self determines that it is malfunctioning, will engage its communications bypass relay so that it will be ‘skipped’ in the data transfer process and allow that the rest of the sensor pods below it to still transfer their data up the array” - ¶0033.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Varsamis, to modify the data transfer path to bypass malfunctioning sensors for the purpose of retaining good sensor data on the far side of the any non-functional sensors (i.e. unlike the typical Christmas strings of lights when one light goes out, the whole string fails to light up).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dusterhof discloses two methods that sensor data is received uphole; continuously and direct query; however in the continuous method Dusterhoft further discloses “Generally no signal is sent downhole requesting that the data from the sensors or detector be forwarded to the surface. Instead, it is preferred that data collected by the downhole devices be constantly communicated to the surface in a coded stream which can be read or ignore as desired by processor in surface controller” - ¶0106) – therefore the controller does not explicitly request that the individual sensors reply to a query from the controller, but rather blindly and continuously report their sensor data uphole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
07 Apr 2021